Order entered September 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00693-CV

                       IN THE INTEREST OF M. T., MINOR CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-06-08087

                                            ORDER
       Before the Court is appellant’s September 9, 2013 second motion for additional time to

file opening brief. In her motion, appellant requests the Court to order the Dallas County District

Clerk to supplement the clerk’s record with an August 7, 2013 Notice of Filing Business Record

of Dallas Center, ProDoc Trace Number ED057JO176939548, and to extend time to file her

brief until three business days after appellant is notified the clerk’s record has been

supplemented. We GRANT appellant’s motion.

       We ORDER Dallas County District Clerk Gary FitzSimmons to supplement the clerk’s

record in this case with the requested August 7, 2013 Notice of Filing Business Record of Dallas

Center within FIVE DAYS of the date of this order.         Appellant’s brief shall be filed on or

before Friday, September 20, 2013.

       We DIRECT the Clerk of the Court to send copies of this order to Dallas County District
Clerk Gary FitzSimmons and all counsel of record.




                                           /s/      JIM MOSELEY
                                                    JUSTICE